Citation Nr: 1603029	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Patricia E. Roberts, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a personal hearing in July 2015.  A transcript of that hearing has been associated with the Veteran's claims file.  Since the July 2015 hearing, the Veteran has submitted additional evidence directly to the Board for initial consideration.  Because the Veteran perfected his appeal after February 2, 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence is not required.  38 U.S.C.A. § 7105(e) (West 2014).

In October 2015, the Veteran's attorney filed a motion for good cause to submit additional evidence in the form of an affidavit from the Veteran's wife.  That motion is granted, and the Veteran's wife's October 2015 statement has been considered herein.   

The Veteran's lumbar and cervical spine claims have been adjudicated as claims for lumbar and cervical degenerative disc disease.  In light of the Veteran's long history of lumbar and cervical spine treatment, and evidence of several different diagnoses in the record, to include stenosis and spondylosis, the Board has expanded his claims to include consideration of whether service connection may be warranted for any lumbar spine or cervical spine disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The issues have been recharacterized above.

The Veteran's cervical and lumbar spine claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The credible evidence of record demonstrates that the Veteran's duties at the Takhli Royal Thai Air Force Base during the Vietnam Era took him at or near the base perimeter, and herbicide exposure is conceded on a facts found basis.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's Parkinson's disease claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.



II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, including Parkinson's disease.

Presumptive herbicide exposure is generally provided for veterans who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In this case, the Veteran did not serve in Vietnam; therefore, there can be no presumptive herbicide exposure based on Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).

Significantly however, in May 2010, VA published a Compensation & Pension (C&P) Service Bulletin that established "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin acknowledged that there was significant use of herbicides on the fenced-in perimeters of certain military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

VA's Adjudication Manual (M21-1) provides that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  M21-1, IV.ii.1.H.5.a. (as amended Nov. 12, 2015).  The M21-1 directs that herbicide exposure be "conceded" on a facts-found basis if a Veteran served in the Air Force in Thailand during the Vietnam Era at one of the listed bases, including Takhli Royal Thai Air Force Base, if the Veteran served as a security policeman or security patrol dog handler, or if there was otherwise credible evidence that his duties took him or her on or near the air base perimeter.  M21-1, IV.ii.1.H.5.b. (as amended Nov. 12, 2015).  

The Veteran asserts that he was exposed to herbicides while stationed at Takhli Royal Thai Air Force Base beginning in 1968 and ending in May 1969 in performance of his duties as an electronics warfare repairman.  In particular, he asserts that he worked on the flight line every day, and that the planes he repaired were located on the perimeter of the base.  See the July 2015 hearing transcript, at 4.  He also asserted that roughly once per month, he would serve a 12-hour duty as a guard for the base and would patrol the perimeter, and that he participated in training exercises that placed him at the perimeter of the base, or immediately outside of it.  He also stated that he lived in an open air hooch located near the perimeter, and his bus picked him up daily right at the perimeter of the air base.  Id., at 4-5.  

The Veteran's service records confirm that he served in the United States Air Force as an electronics warfare repairman at Takhli Royal Thai Air Force base in 1968 and 1969.  His outstanding performance reviews similarly denote that the Veteran's duties at Takhli included repair, maintenance, troubleshooting, modification and calibration of electronic systems in support of air combat missions in Southeast Asia.  Regarding the credibility of his assertions that (1) he worked on the flight line daily; (2) his duties on the flight line were performed on or near the perimeter of the air base; (3) he would train and take guard duty at the perimeter of the base on a monthly basis; and (4) that he lived in temporary housing near the perimeter, waiting for the bus at the perimeter each day, the Board notes that there is no evidence in the claims file that contradicts such statements, and his reports of working and living on or near the air base's perimeter are internally consistent.  In addition, the Board acknowledges that a map of the Takhli air base, coupled with the Veteran's own discussion of the base's geography, shows the flight line by the perimeter of the base, as well as temporary housing by the perimeter of the base.  Based thereon, the Board finds the Veteran's lay statements to be credible, and herbicide exposure is conceded.  

In light of the fact that herbicide exposure is found and that the Veteran has diagnosed Parkinson's disease, service connection will be presumed for Parkinson's disease on a presumptive basis under the provisions of 38 C.F.R. § 3.309(e) (2015).  The benefit sought on appeal is granted.


ORDER

Service connection for Parkinson's disease is granted.


REMAND

The Veteran claims entitlement to service connection for cervical and lumbar spine disabilities.  In essence, he asserts that his disabilities had their onset in, or are otherwise related to his period of active service due to lifting of heavy equipment on and off of airplanes.  See the July 2015 Board hearing transcript, at 35-37.  

The Veteran reported at the July 2015 hearing that he first received treatment for his lumbar and cervical spine problems in the 1970s, with his first operations in the 1980s.  He suggested that records from a civilian hospital dated from the 1970s should be in the record; however, upon review of the file, the Board observed no such records.  On remand, the Veteran should be afforded an opportunity to resubmit such records, or authorize VA to request and obtain them on his behalf.

The Veteran's lumbar and cervical spine claims must also be remanded so that the Veteran may be afforded a VA examination to assess the nature and etiology of his current disabilities.  The evidence of record demonstrates a long history of low back and neck problems, requiring several surgeries.  Post-service diagnoses include multilevel thoracolumbar disc disease (see a February 15, 2010 Discharge Summary from the C.H.S.), herniated nucleus pulposus of C5-6 (see a November 6, 1987 notation by Dr. B.W.B.), multilevel cervical spondylosis (see a May 13, 2004 CT scan of the cervical spine), and severe cervical spinal stenosis (see a June 1, 2005 treatment record from Dr. C.V.).  Although the Veteran's service treatment records do not document any complaints of, or treatment for back pain during service, the Veteran is competent to attest to lifting heavy electronic equipment as part of his duties in service, and experiencing back and neck pain from that time to the present day.  

The Veteran has also submitted a statement from Dr. C.V., who indicated in an August 27, 2015 letter that he reviewed the Veteran's medical records dated from 2005 to the present day, and concluded that the Veteran's lifting and maintenance activities working on B-52 aircraft from 1967-1969 "contributed to, but did not materially cause" his lumbar degenerative disc disease, but had no role in his "congenital" cervical stenosis.  Dr. C.V. recognized that the Veteran had no episodes of specific back injury during service, but noted that "everything in [the Veteran's] life has contributed to his spinal degenerative changes, including playing high school sports and leisure activities like sailing."  The Board finds that Dr. C.V.'s opinion as it pertains to the Veteran's lumbar spine disability too vague, and lacking in sufficient clarity to support an award of benefits at this time.  However, the opinion does show that the Veteran's lumbar spine disability may be associated with the service, such that remand for a VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's cervical spine disability, although Dr. C.V. opined against a relationship between the Veteran's cervical stenosis (characterized as "congenital") and his service, it is unclear to the Board as to whether cervical stenosis is the Veteran's only cervical spine disability, as the record identifies prior treatment for other cervical spine disorders such as a herniated disc and cervical spondylosis.   Therefore, on remand, a thorough cervical and lumbar spine examination should be scheduled to clarify the Veteran's diagnoses and shed light on the etiology of such disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit any relevant treatment records he has in his possession pertaining to treatment for his lumbar or cervical spine disabilities dated prior to 1987, to include in the 1970s as he so testified at the July 2015 hearing.  The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).

2.  After completing the development above, schedule the Veteran for VA examinations of both the lumbar and cervical spine.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  

Upon review of the Veteran's medical history, and after examination of the Veteran, the examiner should identify  each of the Veteran's current lumbar spine and cervical spine disabilities.  The examiner should then provide responses to each of the following questions:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that had its onset in, or is otherwise related to his period of active service in the late 1960s?  The examiner should assume as true that the Veteran experienced back pain in service while performing duties lifting heavy equipment on and off of planes.  In providing a response, the examiner should consider the Veteran's lay assertion that he has experienced low back pain since service.  Please also comment upon the August 2015 opinion of Dr. C.V.

b.) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that had its onset in, or is otherwise related to his period of service in the late 1960s?  As above, the examiner should also assume as true that the Veteran experienced neck pain in service while performing duties lifting heavy equipment on and off of planes.  In providing a response, the examiner should consider the Veteran's lay assertion that he has experienced neck pain since service.  Please also comment upon the August 2015 opinion of Dr. C.V. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, readjudicate the Veteran's service-connection claims for lumbar and cervical spine disabilities.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


